EXHIBIT EMPLOYMENT AGREEMENT AGREEMENT dated as of the 18thday of May, 2009 and effective as of January 1, 2009 between Global Gold Corporation, a Delaware corporation (the “Company"), and Courtney Fellowes, (the "Employee") (the “Agreement"). W I T N E S S E T H: WHEREAS, the Company needs the active service of the Employee in light of the Company’s efforts to develop it business and investor relations; WHEREAS, the Company and the Employee desire to enter into an employment agreement on the terms and conditions hereinafter set forth effective as of January 1, 2009; NOW, THEREFORE, the parties hereto agree as follows: 1.
